PER CURIAM.
A portion of stock which had been issued by the appellant-corporation was sold pursuant to a final decree which foreclosed a mortgage on the stock. When the appellant-corporation refused to transfer the stock to the purchaser, the chancellor issued a rule nisi directed to the corporation and ordered the stock transferred on the books of the corporation.
It is contended that the court was without authority to issue the rule. This position cannot be maintained in view of the right of the court to enforce its decrees. See Ryan’s Furniture Exchange v. McNair, 120 Fla. 109, 162 So. 483 (1935). We further hold that the corporation did not show a legal cause which would indicate why the stock should not be transferred pursuant to the sale.
Appellee has cross-assigned error upon the denial of attorneys’ fees to the purchaser. No error has been demonstrated.
Affirmed.